Citation Nr: 0825112	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  05-32 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Regional 
Office (RO) that that, in relevant part, found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a psychiatric disability 
(previously claimed as mental disorder, depression, and 
paranoia).


FINDINGS OF FACT

1.  A December 2001 RO decision which determined that service 
connection was not warranted for a psychiatric disability was 
not timely appealed and is final.

2.  The evidence added to the record since the December 2001 
RO decision is cumulative and redundant, or by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim for service connection for a psychiatric 
disability.


CONCLUSION OF LAW

The evidence received since the final December 2001 rating 
decision that denied service connection for a psychiatric 
disability is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In addition, the Court issued a decision in Kent v. 
Nicholson, 20 Vet.App. 1 (2006), in which the Court held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e. service connection.  The Court noted 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  The Court further stated that the VCAA requires, in 
the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this case, in April 2004 and July 2007 letters, the 
veteran was provided notice regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran and what information and evidence 
will be obtained by VA.  The July 2007 letter also advised 
the veteran of the basis for the prior denial of service 
connection and what information constitutes new and material 
evidence.  The veteran was advised about how disability 
evaluations and effective dates are assigned and the type of 
evidence which impacts those determinations in March 2006 and 
July 2007 letters.  This case was last readjudicated in May 
2008. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's multiple contentions,  service treatment records, 
private medical reports and VA outpatient treatment reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by testifying and providing 
lay statements.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A December 2001 RO decision denied service connection for a 
psychiatric disability (claimed as depression, mental 
disorder, and paranoia), finding that disorder, presently 
diagnosed depression, neither occurred in nor was caused by 
service.  The veteran did not appeal and the December 2001 RO 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

The evidence of record at the time of the December 2001 RO 
decision included the veteran's statements, service treatment 
records, and VA outpatient treatment reports.  On his 
application, the veteran claimed that his psychiatric 
disability began in 1981 in service.  Service treatment 
records are absent of any findings or complaints of 
psychiatric problems.  In an October 2001 statement, the 
veteran reported taking medication for his mood and nervous 
problems.  VA outpatient treatment reports from February 1997 
to December 2001 reflect that the veteran sought treatment 
for depression and was assessed with depression as early as 
September 1997.  The RO denied the veteran's claim for 
service connection in December 2001 on the basis that a 
psychiatric disability neither occurred in nor was caused by 
service.

The additional evidence includes the veteran's multiple 
statements, private medical records, VA outpatient treatment 
reports and the veteran's testimony from a January 2007 
hearing before the Board.  In multiple statements the veteran 
maintained that he suffered from a psychiatric disability and 
currently received treatment from the VA.  Private medical 
records from May 1999 reflect that the veteran was taking 
pills for depression at the time.  VA outpatient treatment 
reports from October 2003 to March 2008 reveal that the 
veteran was being treated for a psychiatric disability.  He 
was diagnosed and assessed with various psychiatric 
disabilities, including questionable psychosis, depression, 
psychotic disorder versus malingering, psychotic disorder not 
otherwise specified, drug depressive syndrome and most 
recently, depression with psychotic features.  VA outpatient 
treatment reports also reflect that the veteran was 
hospitalized for a psychiatric disability in October 2003.  
An MMPI conducted that month noted that the findings were not 
suggestive of a psychotic disorder.  Rather, it suggested 
that the veteran was seeking secondary gain and attempting to 
create the impression of a serious mental disorder.  

During a January 2007 hearing before the Board, the veteran 
testified that he began experiencing psychiatric problems in 
service which continued to worsen, though he did not seek 
treatment.  He stated that he dealt with his psychiatric 
problems until initially seeking treatment in 2003 at the VA, 
where he currently receives ongoing treatment.  He testified 
that his current medication helped but did not stop the 
symptoms.

The Board finds that the newly submitted evidence is 
cumulative and redundant of the evidence of record at the 
time of the final December 2001 RO rating decision and does 
nothing but reiterate the veteran's prior contentions that 
his psychiatric condition began in service.  Moreover, the 
additional medical reports also reiterate that the veteran 
has a current psychiatric disability.  The evidence does not 
show that any currently diagnosed psychiatric disability was 
causally related to the veteran's active military service.  
Thus, the evidence does not relate to an unestablished fact 
necessary to substantiate the claim and does not furnish a 
reasonable possibility of substantiating the appellant's 
claim for service connection for a psychiatric disability.  
Consequently, the Board concludes that new and material 
evidence has not been received.  See 38 C.F.R. § 3.156(a). 

In light of the above, the veteran's claim for service 
connection for a psychiatric disability is not reopened, and 
the appeal is denied.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for a psychiatric 
disability is not reopened, and the appeal is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


